NUMBER 13-16-00018-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ESHELLE SAENZ,                                                                Appellant,

                                              V.

THE STATE OF TEXAS,                                                            Appellee.


                      On Appeal from the 94th District Court
                           of Nueces County, Texas.



                         ORDER ABATING APPEAL
               Before Justices Benavides, Perkes, and Longoria
                               Order Per Curiam

       This cause is before the Court regarding the preparation of the reporter’s record in

this cause. Appellant’s counsel has failed to request a reporter’s record. The reporter

was advised that the appellant no longer wished to pursue the appeal but a motion to

dismiss has not been filed with this Court.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned her appeal. If it

is determined that appellant has not abandoned her appeal, the court shall further

determine if appellant’s attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The court shall further determine if the reporter's record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties' rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed this the
27th day of May, 2016.




                                              2